Citation Nr: 1119426	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Grays Harbor Hospital beginning on March 27, 2009.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1966 to April 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs (VA) Medical Center in Seattle, Washington (VAMC).  

In July 2010, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; dermatitis of the feet, rated 30 percent disabling; tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; cervical strain, rated 10 percent disabling; duodenal ulcer disease, rated 10 percent disabling; abdominal adhesions, rated 10 percent disabling; and chondromalacia patella of each knee, bilateral hearing loss, apical pleural thickening, and bilateral varicose veins, all rated zero percent disabling.  

2.  The Veteran has been found totally disabled by reason of individual unemployability (TDIU) since April 2005.  

3.  The Veteran received treatment at Grays Harbor Hospital beginning on March 27, 2009 for symptoms not differentiated from service-connected PTSD.

4.  Treatment was not authorized in advance by VA.

5.  The treatment was for a medical emergency that was of such nature that delay would have bee hazardous to life or health.

6.  A VA facility was not feasibly available on March 27, 2009.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for payment or reimbursement for medical services provided at Grays Harbor Hospital beginning on March 27, 2009, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.  

Analysis

The Veteran essentially contends he should be paid or reimbursed for unauthorized medical treatment that began on March 27, 2009 because services were rendered in a medical emergency and treatment at a VA facility was not feasible.  

It is noted that at the time of hospitalization, service connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; dermatitis of the feet, rated 30 percent disabling; tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; cervical strain, rated 10 percent disabling; duodenal ulcer disease, rated 10 percent disabling; abdominal adhesions, rated 10 percent disabling; and chondromalacia patella of each knee, bilateral hearing loss, apical pleural thickening, and bilateral varicose veins, all rated zero percent disabling.  In addition, the Veteran was in receipt of a 100 percent rating on the basis of TDIU.  

Generally, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

 (a) The care and services rendered were either:

 (1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

The record reflects that on March 27, 2009 the Veteran was admitted to Gray Harbor Hospital.  The admission was precipitated by a physician who is a personal friend and employer of the Veteran who described the Veteran's condition as being like "a concentration camp victim."  The Veteran had been drinking a case of beer and a quart of wine daily.  He had eaten minimally and lost 40 pounds over the past year.  Diagnoses included alcoholism and alcohol withdrawal syndrome, malnutrition, hypertension, and mood disorder (NOS).  

In an October 2009 statement, the physician who recommended that the Veteran be admitted to the emergency room stated that the Veteran was severely malnourished and dehydrated at that time.  

An October 2009 statement was also received from the psychologist who has been treating the Veteran for service-connected PTSD since March 2005.  It was stated that the Veteran had experienced a severe and destabilizing depression resulting in aggravation of PTSD symptoms.  On March 25, 2009, the Veteran was observed to be emaciated, cognitively disoriented, and confused.  His short term memory was confused and he was barely able to support his body weight.  In the psychologist's opinion, the state of the Veteran's health constituted a medical emergency.  

In the July 2010 Board hearing before the undersigned, the Veteran and his wife testified concerning the steps they undertook to obtain VA treatment in March 2009.  They indicated that the closest VA facility was approximately 60 miles from their residence, with travel time being between one and one-quarter and one and one-half hours.  

Based on the foregoing facts, after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's depression and malnutrition constituted a medical emergency of such nature that it could reasonably be concluded that delay would have been hazardous to life or health.  The Veteran received treatment at Grays Harbor Hospital beginning on March 27, 2009 for symptoms not differentiated from service-connected PTSD.  Additionally, the closest VA facility was 60 miles away, which the Board finds did not allow for a VA facility to be reasonably feasible under the circumstances of the Veteran's state at the time.  In short, the Veteran's TDIU status, in combination with the reasonably perceived emergent circumstances and the geographic distance of the nearest VA facility, satisfies the conditions set forth in 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  For these reasons, and resolving reasonable doubt in the Veteran's favor, payment or reimbursement of the unauthorized medical expenses for treatment provided at Grays Harbor Hospital beginning on March 27, 2009 is warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses for treatment provided at Grays Harbor Hospital beginning on March 27, 2009 is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


